DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-33 of U.S. Patent No. 11,122,614. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application 
Claim 1 of Patent No. 11,122,164
1. A method for adaptive waveform selection for wireless communication in a wireless communication system, the method comprising:
1. A method for adaptive waveform selection for wireless communication in a wireless communication system, the method comprising:
determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure which comprises two messages or four messages, wherein the determining of the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure, a measurement, or a combination thereof, and wherein the waveform is determined from a plurality of waveforms including a single-carrier frequency division multiplexing (SC-FDM) waveform and an orthogonal frequency division multiplexing (OFDM) waveform;
determining, by a wireless device of a wireless communication system, a waveform to use for at least one uplink transmission associated with a random access channel (RACH) procedure which comprises two messages or four messages, wherein the determining of the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure, a measurement, or a combination thereof, and wherein the plurality of waveforms include a single-carrier frequency division multiplexing (SC-FDM) waveform design and an orthogonal frequency division multiplexing (OFDM) waveform design;
and transmitting a message corresponding to the RACH procedure based on the determined waveform.
and transmitting a message corresponding to the RACH procedure based on the determined waveform.










Claim 1 of Patent 11, 122,164 teaches all of the limitations of claim 1 of the Instant Application.


Claim Objections
Claim 7 is objected to because of the following informalities:  where it recites “The apparatus of claim 13” should instead recite “The apparatus of claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, a mental process without significantly more. Referring to claim 4, the claim recite(s) the limitation “determine, from a plurality of waveforms including a single-carrier frequency division multiplexing (SC-FDM) waveform and an orthogonal frequency division multiplexing (OFDM) waveform, a waveform to use for at least one uplink transmission with a random access channel procedure”, this is a mental process. This judicial exception is not integrated into a practical application because the additional elements, “at least one processor”, “a memory coupled to the at least one processor”, “a communication interface coupled to at least once processor” appear to do no more than apply conventional computing features at a high degree of generality (i.e. the process is configured to: determine). The remaining additional element/ feature, “initiate transmission of a message corresponding to the RACH procedure based on the determined waveform”, since the initiation of the transmission is recited at high level and with a high degree of generality it does not appear to incorporate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not appear to improve or enhance/improve upon a technical field/feature or enhance/improve upon the functioning of a machine. Claim(s) 5 and 6 depend on claim 4, and are rejected under 35 USC 101 for substantially the same reasons as claim 4. Both claim 5 (“wherein  the waveform (is) determined based on an attribute associated with the RACH procedure”) and claim 6 (“wherein the waveform is determined based on a system information block… ”) recite an abstract idea while not reciting any other additional elements that either render the abstract idea into a practical application or improve or enhance the underlying functionality of a machine or improve an area technology/technical field.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 6, 8, 9,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHARP (WO 2010/068866 cited in Parent Application 15/359,226) in view of WU (USPGPUB No. 2014/0105152 cited in Parent Application 15/359,226)


In regards to claim 4, Sharp teaches an apparatus for adaptive waveform selection for wireless communication in a wireless communication system, the apparatus comprising: 
at least one processor; a memory coupled to the at least one processor; and a communication interface coupled to the at least one processor, wherein the at least one processor is configured to: determine, from a plurality of waveforms including a single-carrier frequency division multiplexing (SC-FDM) waveform and an orthogonal frequency division multiplexing (OFDM) waveform, a waveform to use for at least one uplink transmission 
and initiate transmission of a message ([Page 9] discloses determining from a plurality of waveforms including a SC-FDM waveform and a OFDM waveform, a waveform to use for an uplink transmission, determined uplink multiple access scheme (i.e. SC-FDMA, OFDMA), and initiating transmission of a message corresponding to based on the determined waveform).
SHARP differs from claim 4, in that SHARP is silent on the at least uplink transmission being associated with a RACH procedure and in that SHARP is silent on the message corresponding to the RACH procedure based on the determined waveform. However SHARP [Page 9] teaches selecting waveforms for an uplink access procedure. Furthermore, other prior art such as WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message.
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by providing an uplink random access procedure, to thus arrive at the method of claim 4, in order to take advantage of the benefits yielded by random access methods in wireless communications.

In regards to claim 5, SHARP is silent on the apparatus of claim 4, wherein the waveform determined based on an attribute associated with the RACH procedure. However Sharp teaches the apparatus of claim 4, wherein the waveform is determined based on attribute (Sharp [Page 30, Line(s) 15-25] The waveform is determined based on at least one attribute, locate of a UE based on a path loss models.) 
Furthermore, other prior art such as WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message.
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by providing an uplink random access procedure, to thus arrive at the method of claim 5, in order to take advantage of the benefits yielded by random access methods in wireless communications.


In regards to claim 6, SHARP teaches on the apparatus of claim 4, wherein the waveform is determined based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure, a measurement, or a combination thereof (Sharp [Page 30, Line(s) 15-25] The waveform is determined based on at least one attribute/measurement, a location of UE based on path loss models).


In regards to claim 8, SHARP teaches a method for wireless communication by a wireless device, the method comprising: selecting a waveform from a plurality of waveforms; and transmitting, based on the waveform, a message  ([Page 9] discloses determining from a plurality of waveforms including a SC-FDM waveform and a OFDM waveform, a waveform to use for an uplink transmission, determined uplink multiple access scheme (i.e. SC-FDMA, OFDMA), and transmitting of a message based on the determined waveform).
SHARP differs from claim 8, in that SHARP is silent on the message corresponding to a RACH procedure. However SHARP [Page 9] teaches selecting waveforms for an uplink access procedure. Furthermore, other prior art such as WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message.
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by transmitting the message corresponding to the uplink RACH procedure, to thus arrive at the method of claim 8, in order to take advantage of the benefits yielded by random access methods in wireless communications.


In regards to claim 9, SHARP teaches the method of claim 8, wherein the a plurality of waveforms including a single-carrier frequency division multiplexing (SC-FDM) waveform, an orthogonal frequency division multiplexing (OFDM) waveform, or a combination thereof ([Page 9] discloses determining from a plurality of waveforms including a SC-FDM waveform and a OFDM waveform, a waveform to use for an uplink transmission, determined uplink multiple access scheme (i.e. SC-FDMA, OFDMA), and transmitting of a message based on the determined waveform).

Claim(s) 7, 10-12, 13, 14, 15, 16, 17, 18, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over SHARP (WO 2010/068866 cited in Parent Application) in view of WU (USPGPUB No. 2014/0105152) in view of Yi (USPGPub no. 2015/0195069 cited in Parent Application 15/359,226)

In regards to claim 7, SHARP is silent on the apparatus of claim 4, the at least one processor is configured to: receive a broadcast message that includes a system information block (SIB); and wherein the waveform is determined based on the SIB. Despite these differences similar features have been seen in other prior art involving wireless communications. Yi in [Par. 237] teaches where an attribute is included in a in system information present in a broadcast downlink message (i.e. DCI broadcasted to a terminal through  SIB)
Thus based upon the findings of Yin it would have obvious to a person of ordinary skill in the art before the effective filing date to modify Sharp to incorporate at least one attribute including at least one SIB in a broadcast downlink  message, to arrive at the apparatus of claim 4, the at least one processor is configured to: receive a broadcast message that includes a system information block (SIB); and wherein the waveform is determined based on the SIB,  in order to provide a benefit of a reliable means (via broadcast) of delivering the downlink control information.


In regards to claim 10, SHARP is silent on the method of claim 9, wherein selecting the waveform is based on a system information block (SIB), and wherein the waveform includes the OFDM waveform. Despite these differences similar features have been seen in other prior art involving wireless communications. Yi in [Par. 237] teaches where an attribute is included in a in system information present in a broadcast downlink message (i.e. DCI broadcasted to a terminal through  SIB)
Thus based upon the findings of Yin it would have obvious to a person of ordinary skill in the art before the effective filing date to modify Sharp to incorporate at least one attribute including at least one SIB in a broadcast downlink  message in order to provide a benefit of a reliable means (via broadcast) of delivering the downlink control information.

In regards to claim 11, Sharp is silent on the method of claim 8, further comprising receiving a system information block (SIB). Despite these differences similar features have been seen in other prior art involving wireless communications. Yi in [Par. 237] teaches where an attribute is included in a in system information present in a broadcast downlink message (i.e. DCI broadcasted to a terminal through  SIB)
Thus based upon the findings of Yin it would have obvious to a person of ordinary skill in the art before the effective filing date to modify Sharp to arrive at the method of claim 8, further comprising receiving a system information block (SIB). in order to provide a benefit of a reliable means (via broadcast) of delivering the downlink control information.


In regards to claim 12, Sharp is silent on the method of claim 11, wherein the waveform is selected without the wireless device having received an explicit parameter configuration of a waveform selection in the SIB. However, Sharp in view of WU teaches the method of claim 11, wherein the waveform is selected without the wireless device having received an explicit parameter configuration of a waveform in a message ([Sharp, Page 31, Line(s) 10-20] where the waveform, multiple access scheme, for the uplink signal transmission is implicitly indicated through the format of the received DCI).
Sharp differs from claim 12, in that Sharp is silent on the parameter configuration being received in the SIB. Despite these differences similar features have been seen in other prior art involving wireless communications. Yi in [Par. 237] teaches where an attribute is included in a in system information present in a broadcast downlink message (i.e. DCI broadcasted to a terminal through  SIB)
Thus based upon the findings of Yin it would have obvious to a person of ordinary skill in the art before the effective filing date to modify Sharp to arrive the method of claim 11, wherein the waveform is selected without the wireless device having received an explicit parameter configuration of a waveform selection in the SIB, in order to provide a benefit of a reliable means (via broadcast) of delivering the downlink control information.

In regards to claim 14, SHARP teaches the method of claim 8, wherein selecting the waveform includes an adaptive waveform selection of the waveform from the plurality of waveforms ([Page 9] discloses determining from a plurality of waveforms including a SC-FDM waveform and a OFDM waveform, a waveform to use for an uplink transmission, determined uplink multiple access scheme (i.e. SC-FDMA, OFDMA), and transmitting of a message based on the determined waveform).


In regards to claim 15, SHARP is silent on the method of claim 8, further comprising determining the waveform to use for at least one uplink transmission associated with the RACH procedure. SHARP teaches determining the waveform to use for at least one uplink transmission ([Page 9] discloses determining from a plurality of waveforms including a SC-FDM waveform and a OFDM waveform, a waveform to use for an uplink transmission, determined uplink multiple access scheme (i.e. SC-FDMA, OFDMA), and transmitting of a message based on the determined waveform). Furthermore, other prior art such as WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message.
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by transmitting the message corresponding to the uplink RACH procedure, to thus arrive at the method of claim 8, further comprising determining the waveform to use for at least one uplink transmission associated with the RACH procedure, in order to take advantage of the benefits yielded by random access methods in wireless communications.

In regards to claim 13, SHARP is silent on the method of claim 8, wherein the RACH procedure includes a two message RACH procedure or a four message RACH procedure. Despite these differences similar features have been seen in other prior art for wireless communications. WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message. WU [Par. 125- Par. 128] teaches a two message (first message – PRACH, second message – RAR) RACH procedure. 
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by transmitting the message corresponding to the uplink RACH procedure, to thus arrive at the method of claim 8, wherein the RACH procedure includes a two message RACH procedure or a four message RACH procedure, in order to take advantage of the benefits yielded by random access methods in wireless communications.

In regards to claim 17, SHARP is silent on the method of claim 16, wherein the first message includes an initial message includes a physical random access channel (PRACH) sequence, and the second message includes a random access response (RAR). Despite these differences similar features have been seen in other prior art for wireless communications. WU [Par. 218 – Par. 219] teaches uplink random access procedure which involves transmitting an uplink message. WU [Par. 125- Par. 128] teaches a two message (first message – PRACH, second message – RAR) RACH procedure. 
Thus based upon the teachings of WU it would have been obvious to further modify the uplink access procedure of SHARP by transmitting the message corresponding to the uplink RACH procedure, to thus arrive at the method of claim 16, wherein the first message includes an initial message includes a physical random access channel (PRACH) sequence, and the second message includes a random access response (RAR), in order to take advantage of the benefits yielded by random access methods in wireless communications.


In regards to claim 16, SHARP teaches the method of claim 15, wherein determining the waveform is based on a system information block (SIB), a first message of the RACH procedure, a second message of the RACH procedure, a measurement, or a combination thereof (Sharp [Page 30, Line(s) 15-25] The waveform is determined based on at least one attribute/measurement, a location of UE based on path loss models).

In regards to claim 18, SHARP teaches the method of claim 16, wherein the waveform is determined based on the measurement (Sharp [Page 30, Line(s) 15-25] The waveform is determined based on at least one attribute/measurement, a location of UE based on path loss models).


In regards to claim 19, SHARP teaches the method of claim 18, wherein the measurement comprises a path-loss measurement (Sharp [Page 30, Line(s) 15-25] The waveform is determined based on at least one attribute/measurement, a location of UE based on path loss models).

In regards to claim 20, SHARP teaches the method of claim 8, further comprising: receiving a scheduling grant message; and wherein selecting the waveform is based on the scheduling grant message ([Page 9] teaches based on analyzing parameters of the wireless communication transmission, a waveform is selected, determined uplink multiple access scheme (i.e SC-FDMA, OFDMA), based upon wireless communication scheduling grant, the decoded DCI).

Allowable Subject Matter
Claim(s) 1-3 are allowable pending resolution of the Double Patenting Rejections set forth in the Instant Action.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476